Action to recover for personal injuries and property damage resulting from a collision between automobiles. Judgment dismissing the complaint and order denying plaintiff’s motion for a new trial reversed on the law and a new trial granted, with costs to appellant to abide the event. The trial court dismissed the complaint upon the ground that there was no proof of negligence on the part of the defendants. This court is of the opinion that as to such negligence there was a question of fact that should have been submitted to the jury. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.